On January 1, 1956, there was a collision between a motor vehicle operated by the plaintiff, appellant herein, Clyde Sayre, and a motor vehicle operated by the defendant, an appellee herein, Wayne Davis. At the time of the collision the appellant's wife, Alma Sayre, was a passenger in her husband's automobile. As an aftermath of the collision two lawsuits were commenced in the Court of Common Pleas of Franklin County; one on behalf of the wife, claiming personal injuries suffered as a direct and proximate result of the collision; and the second on behalf of the appellant. His petition contains two causes of action, one for personal injuries to himself, and the other for loss of services of his wife and medical expenses incurred by his wife.
The case of the wife against the defendants came on for trial first, and a jury returned a verdict in favor of the defendant Wayne H. Davis. The jury also answered a special interrogatory, "Was the defendant, Wayne H. Davis, negligent in any way?" in the negative. Judgment in the wife's case was entered in favor of the defendant and the defendant Wayne H. *Page 472 
Davis then filed a supplemental answer to the husband's (appellant's) petition setting forth the facts concerning the prior litigation and the jury's answer to the interrogatory indicating that Wayne H. Davis was not negligent in any way. It was the defendant's contention that by reason of the judgment in the wife's case the plaintiff was estopped from proceeding with his action, and he asked that plaintiff's petition be dismissed.
The plaintiff filed a demurrer to the supplemental answer on the grounds that the allegations contained therein did not set forth a defense to the plaintiff's petition. The trial court overruled the demurrer and gave plaintiff leave to plead further within rule. Plaintiff then replied denying that he was estopped from proceeding with his action. Defendant Wayne H. Davis then made a motion for judgment on the pleadings, which motion was sustained and final judgment rendered for the defendant.
The husband, the plaintiff herein, then appealed to this court on questions of law, and his assignment of error is that "the court erred in sustaining the defendant, Wayne H. Davis' motion for a judgment on the pleadings and entering a final judgment for the defendant, Wayne H. Davis, for the costs of this action."
This presents to this court the question of whether a judgment denying recovery in the wife's action for personal injuries constitutes a bar to the husband's action for personal injuries to himself and for loss of services of his wife and for medical expenses incurred by his wife. Here, in addition to a verdict by the jury in favor of the defendant, the jury answered an interrogatory as to the defendant's negligence in the negative.
The trial court in its decision stated, "While the rule is that a general verdict in the defendant's favor in a suit by the wife does not preclude recovery by the husband in an action for loss of services, yet when the jury makes a special finding that defendant was not negligent, that should be dispositive of the issue here."
The case of Kraut v. Cleveland Ry. Co., 132 Ohio St. 125,5 N.E.2d 324, 108 A. L. R., 521, has already decided the questions involved in this case, and it is apparent that the judgment *Page 473 
against the wife is not a bar to an action by her husband. The answer to the special interrogatory could have no effect upon the right of the husband to bring the action, in the absence of privity between the husband and wife in the assertion of their respective demands.
It cannot be argued that because the causes of action arose out of the same collision the causes of action are the same or that the parties are the same, or that the husband was a party to the wife's action because he testified as a witness. The law gives to each a separate cause of action which is separate and distinct from each other. The defendant argues that not only the doctrine of res judicata but also the doctrine of estoppel by judgment is involved in this case, and calls attention to the words of Judge Hart in the case of Conold v. Stern, 138 Ohio St. 352, at page 363, 35 N.E.2d 133, 137 A. L. R., 1003, where Judge Hart makes a distinction as to the "res which isjudicata": "In the first instance, the res which is judicata is the cause of action, but in the second, the res which may bejudicata is the particular issue or fact common to both actions."
The defendant, applying the reasoning to the case at bar, believes the finding by the jury that the defendant was not negligent is a factual determination common to both actions, and that the determination by the jury in the wife's case should be a bar to a second determination of the same issue by a jury.
The defendant also cites the cases of Fightmaster, a Minor,
v. Tauber, 43 Ohio App. 266, 183 N.E. 116; Bower v. Gibbs,61 Ohio App. 455, 22 N.E.2d 738; and Kenwood v. Tallurigo, 31 N. P. (N.S.), 344, as bearing upon the question of the husband's right to maintain his separate cause of action after judgment against the wife, but as the court says in Kraut v.Cleveland Ry. Co., supra, at page 127:
"* * * There was but one wrong but from it sprang two separate and distinct rights of action, one in the husband and the other in the wife. Their actions are wholly distinct and separate from each other and since there is no privity between them in the connection involved, an adjudication in one could not properly be res judicata in the other.
"Of course the burden is on the plaintiff husband to prove that the alleged tort-feasor is guilty of negligence which directly *Page 474 
contributed to his loss and damage, and the contributory negligence of the wife would be a defense, but the issues are tobe determined wholly independently of any adjudication in thesuit brought by the wife; in fact, the husband may bring his action whether or not the wife sues." (Emphasis added.)
The judgment of the trial court will be, and hereby is, reversed and the cause remanded for further proceedings according to law.
Judgment reversed.
BRYANT, P. J., concurs.
MILLER, J., not participating.